                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                COOKEVILLE DIVISION


 KRISTI LEANNE SCURLOCK,                          )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 2:17-cv-00054
                                                  )   CHIEF JUDGE CRENSHAW
 COMMISSIONER, SOCIAL                             )
 SECURITY ADMINISTRATION,                         )
                                                  )
        Defendant.                                )


                                             ORDER

       Pending before the Court is a Report and Recommendation (Doc. No. 18) in which the

Magistrate Judge recommends granting the Plaintiff’s Amended Motion for Judgment on the

Administrative Record (Doc. No. 15) and remanding the final decision of the Social Security

Administration. No objection to the Report and Recommendation has been filed by the

Government. The Court has carefully reviewed the thorough Report and Recommendation and

agrees with the Magistrate Judge’s analysis. Specifically, it is necessary to conduct further

administrative proceedings in this case because “there are simply too many errors in the ALJ’s

analysis to conclude that substantial evidence supports the administrative opinion, including the

ALJ’s failure to explain her decision to give disparate weight to the opinions of Dr. Elazar and Ms.

Prince, and her related failure to justify elevating the opinions of the non-examining State

consultants opinions over others included in the record.” (Doc. No. 18 at 13.) Accordingly, the

Report and Recommendation (Doc. No. 18) is APPROVED AND ADOPTED; the Amended
Motion for Judgment on the Administrative Record (Doc. No. 14) is GRANTED; 1 and the final

decision of the Social Security Administration is REMANDED, pursuant to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings consistent with the Report and

Recommendation.

       IT IS SO ORDERED.



                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




1
 Plaintiff’s original Motion for Judgment on the Pleadings (Doc. No. 13) was superseded by the
Amended Motion without objection. The original Motion is therefore DENIED AS MOOT.
                                              2
